Citation Nr: 0944105	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-37 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected traumatic osteochondral defect, medial 
femoral condyle left (left knee condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1994 to January 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO that continued the 
rating for the service-connected left knee condition at 10 
percent.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided have been accomplished.  

2.  The service-connected left knee condition currently is 
shown to be productive of a disability picture that more 
nearly approximates that of a functional loss due to pain 
with flexion restricted to 45 degrees, but no functional loss 
manifested by a compensable limitation of extension, lateral 
instability or recurrent subluxation, or a dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint is demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected left knee condition are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1 4.7, 4.59, 4.71a 
including Diagnostic Codes 5003, 5260, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

The Board is also aware of the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that for 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

However, this case was recently overturned by the federal 
circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life or rating criteria).

Prior to the decision on appeal, in the January 2004 letter, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of 
or submit any further medical evidence that pertained to the 
claim.  

In a June 2005 letter, the RO advised the Veteran that to 
substantiate his claim the Veteran should submit evidence as 
to the nature and symptoms of the condition; severity and 
duration of the symptoms; impact of the condition and 
symptoms on employment and daily life.  

In a June 2007 supplemental statement of the case the RO 
advised the Veteran how VA determines a disability rating.  

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, VA examinations and the Veteran's 
statements.  

The Board notes that the Veteran signed a release of 
information for an MRI from the Shields MRI and Imaging 
Center of Cape Cod, LLC.in December 2006.  The RO sent a 
request for this record in February 2007.  No records were 
received and the RO did not send out a second request since 
the MRI requested was already associated with the Veteran's 
claims file since October 2006.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Furthermore, in reviewing a claim for a higher rating, VA 
must consider all potential applications of Title 38 C.F.R., 
whether or not raised by the veteran.  See Schafrath, 1 Vet. 
App. at 593.

Then, based on the facts of the particular case, VA must 
determine which Diagnostic Code (DC) is most appropriate for 
application in the veteran's case and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995); Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Disabilities of the knee are rated under DCs 5256 to 5263.  

The medical evidence in this case does not show ankylosis, 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  Therefore, DCs 5256, 5259, 5262, 
and 5263 are not for application.  

Under DC 5257, other impairment of the knee, slight recurrent 
subluxation or lateral instability of the knee is rated as 10 
percent disabling.  Moderate recurrent subluxation or lateral 
instability of the knee is rated as 20 percent disabling.  
Severe recurrent subluxation or lateral instability of the 
knee is rated as 30 percent disabling.  

The terms "slight," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Under DC 5260, limitation of flexion of the leg, and DC 5261, 
limitation of extension of the leg, flexion limited to 45 
degrees and extension limited to 10 degrees are evaluated as 
10 percent disabling.  Flexion limited to 30 degrees and 
extension limited to 15 degrees are evaluated as 20 percent 
disabling.  Flexion limited to 15 degrees and extension 
limited to 20 degrees are evaluated as 30 percent disabling.  
Extension limited to 30 degrees is evaluated as 40 percent 
disabling.  Finally, extension limited to 45 degrees is 
evaluated as 50 percent disabling.  

Under the VA rating schedule, normal range of motion of the 
knee is flexion to 140 degrees and extension to 0 degrees.  
38 C.F.R. § 4.71a, Plate II.  

Importantly, a veteran can have separate ratings for 
limitation of extension and limitation of flexion.  See 
VAOPGCPREC 9-2004.  Also, a veteran can have separate ratings 
for limitation of motion under DC 5260 (limitation of 
flexion) and/or 5261 (limitation of extension), and for 
recurrent subluxation or lateral instability under DC 5257.  

Finally, when evaluating musculoskeletal disabilities VA may, 
in addition to applying schedular criteria, consider granting 
a higher disability rating when functional loss due to 
limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board also notes that where medical evidence shows that 
the veteran has arthritis, and where the diagnostic code 
applicable to the disability is not based on limitation of 
motion, a separate rating may be assigned if there is 
additional disability due to limitation of motion.  
VAOPGCPREC 23-97 (July 1, 1997); see also Hicks v. West, 8 
Vet. App. 417 (1995).  

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991)).  

In the present case, during a February 2004 VA examination, 
the examiner noted that the Veteran had a normal gait and 
posture, that his knees were symmetrical without deformity or 
swelling, and that there was no effusion, erythema or joint 
laxity.  

The Veteran's range of motion for the left knee was 130 
degrees out of 140 degrees for a loss of 10 degrees; left 
knee extension was 0 out of 0 degrees indicating no loss of 
motion.  

During the July 2005 VA examination, an X-ray study indicated 
degenerative joint disease.  The Veteran complained of an 
intermittent dull achiness in his left knee that occurred 
when walking up an incline, stooping, and kneeling.  The 
Veteran reported that he wore a knee brace.  The examiner 
noted a stable varus and valgus of the left knee, and the 
McMurray and Lachman's tests were negative.  

The November 2006 private examination from Cape Cod 
Orthopedics and Sports Medicine note that the Veteran's 
activity level is above average.  The private examiner 
further noted that gait and flexibility were normal.  There 
was no swelling of the knee and no ecchymosis, though there 
was moderate effusion and atrophy was present.  The private 
examiner ran various laxity tests and all were found to be 
negative.  Strength tests all indicated normal (5/5) levels.  
The private examiner diagnosed the Veteran with 
chondromalacia, patella.  

The private treatment from South Shore Sports Therapy in 
November 2006 noted full bilateral knee range of motion.  The 
physician described the Veteran as having an antalgic gait 
with a mild decrease in the lower extremity stance time.  

During the June 2007 VA examination, the Veteran reported 
having weakness with bending which occurs from walking up and 
down stairs, bending, running and walking for a distance of 
more than two miles.  He reported that the weakness happened 
daily lasting for an hour and pain being a 5 out of 10.  

The examiner noted non varus or valgus to 30 degrees of 
flexion.  He noted that the gait was smooth and well 
balanced.  He reported a clicking in the Veteran's left knee 
and found no swelling or redness.  Laxity tests such as the 
McMurray and Lachman's were negative.  The examiner diagnosed 
the Veteran with degenerative joint disease.  

Given the Veteran's complaints of only limited flexion due to 
pain and pain on prolonged use, the Board finds that the 
service-connected left knee condition disability does not 
meet the criteria for a rating higher than the currently 
assigned 10 percent evaluation under DC 5260, in accordance 
with DeLuca, cited above, and 38 C.F.R. §§ 4.40 and 4.45.  

A compensable loss of extension is not demonstrated in this 
case even with consideration of pain.  Nor does the medical 
evidence show a clinical indication of instability or 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  Therefore, 
separate evaluations under DC 5257, 5258, and 5261 are not 
warranted.  

The Board has considered whether the next higher (20 percent) 
evaluation is appropriate.  However, a higher evaluation is 
not warranted since, under DC 5260, the medical evidence does 
not show flexion to 30 degrees.  

Finally, the Board has considered whether staged ratings are 
appropriate under Hart, 21 Vet. App. 505.  Since the evidence 
shows that Veteran's symptoms have been compensable as 10 
percent disabling throughout the course of the appeal, staged 
ratings are not appropriate.  See id.  


Extraschedular

The Board has also considered whether extraschedular 
evaluation is appropriate for consideration in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  However, to afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  

The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (Vet.App. 2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. 

Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 10 percent for the service-
connected traumatic osteochondral defect of the  medial 
femoral condyle left knee is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


